DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment submitted on 02/02/2021 which amended the cross-reference to related applications has been accepted.

Claim Objections
Claims 1-21 and 24-25 are objected to because of the following informalities:  
Regarding claim 1, it is suggested to insert a colon “:” after the transition phrase “comprising” to differentiate between the preamble and the body of the apparatus claim.
Claim 7 recites “RM” in line 1. For clarity, it is suggested to replace with “Relationship Management (RM)”.
Claim 9 recites “Policy” in line 2. For clarity, it is suggested to replace with “policy”.
Claim 10 recites “RM” line 3. For clarity, it is suggested to replace with “Relationship Management (RM)”.
Claim 12 recites “master/slave” in line 2. It is suggested to clarify the use of words instead of “/”.
Claim 15 recites “RM” in line 7. For clarity, it is suggested to replace with “Relationship Management (RM)”.
Claim 24 recites “RM” in line 1. For clarity, it is suggested to replace with “Relationship Management (RM)”.

Claims 2-6, 8, 11, 13-14, 16-21 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the apparatus” in line 2. It is unclear whether or not it is referring to “the first apparatus” or “the second apparatus”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 9 recites “other apparatuses” in lines 3-4. It is unclear whether or not it is referring to “the second apparatus” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 24 recites the limitation "the RM context" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-14, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO 2015/116681 A1, hereinafter “Wang”).

Regarding claim 1, Wang discloses an apparatus [see Fig. 3-6, 15C, para. 100; IoT server 136] comprising a processor and a memory [see Fig. 15C, para. 100; processor and memory], the apparatus being connected to a communications network [see Fig. 15A-C, para. 93, 115; the IoT server being connected to communication network 12], the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to implement a service layer entity on the communications network and cause the service layer entity to [see para. 116, 119, claim 1; the IoT server including computer executable instructions stored in the memory which, when executed by the processor, cause the IoT server to implement a service layer entity on the communication network (see Fig. 4-6, para. 4, 39-40, 89; context-aware and proximity-aware service layer connectivity management, CAPA) and cause the service layer entity to]: 
register a first apparatus connected to the communications network [see Fig. 3, 5, para. 89; register IoT device 138 connected to the communication network (CAPA is implemented as a part of the IoT server to manage service layer connectivity among standalone IoT devices that register to the server); also see para. 50-52]; 
register a second apparatus connected to the communications network [see Fig. 3, 5, para. 89; register IoT device 139 connected to the communication network (CAPA is implemented as a part of the IoT server to manage service layer connectivity among standalone IoT devices that register to the server); also see para. 50-52]; 
determine, based on metadata received from the first apparatus and metadata received from the second apparatus, a trigger condition is met to establish a relationship between the first apparatus and the second apparatus [see para. 47-49; determine, based on proximity information received from IoT device 138 and proximity information received IoT device 139, if IoT device 138 and IoT device 139 are in proximity but have no direct link established, to trigger the establishment of direct link for IoT device 138 and IoT device 139]; 
establish, between the first apparatus and the second apparatus, the relationship corresponding to the trigger condition [see para. 48; establish the direct link between IoT device 138 and IoT device 139 if IoT device 138 and IoT device 139 are in proximity but have no direct link established]; and 
perform an action based on the relationship between the first apparatus and the second apparatus [see para. 48, 51; use Type-3 direct service layer communications with direct link based on if IoT device 138 and IoT device 139 are in proximity].

Regarding claim 2, Wang discloses wherein the action [see para. 51; use Type-3 direct service layer communications with direct link] comprises sending a request to create, update, or delete a service layer resource [see Fig. 14, para. 52, 82-83; sending a connection creation request, connection adjustment, or connection cancellation].

Regarding claim 3, Wang discloses wherein the action [see para. 51; use Type-3 direct service layer communications with direct link] comprises sending a request to at least one of the first apparatus and the second apparatus [see para. 49, 52, 83; sending a request to IoT device 138 or IoT device 139].

Regarding claim 4, Wang discloses wherein the action [see para. 51; use Type-3 direct service layer communications with direct link] is performed on behalf of at least one of the first apparatus and the second apparatus [see para. 47-48; is performed on behalf of IoT device 138 or IoT device 139].

Regarding claim 5, Wang discloses wherein the action [see para. 51; use Type-3 direct service layer communications with direct link] is determined based on a type of the relationship [see para. 39, 47-50; is determined based on context information].

Regarding claim 6, Wang discloses wherein the action [see para. 51; use Type-3 direct service layer communications with direct link] is determined based on the met trigger condition [see para. 48, 51; is determined based on if IoT device 138 and IoT device 139 are in proximity].

Regarding claim 11, Wang discloses wherein a type of the established relationship is based on the met trigger condition [see para. 48, 51; Type-3 direct service layer communications with direct link is based on if IoT device 138 and IoT device 139 are in proximity].

Regarding claim 12, Wang discloses wherein a type of the relationship comprises a location relationship [see para. 48, 51; Type-3 direct service layer communications with direct link comprises a location relationship].

Regarding claim 13, Wang discloses wherein the first apparatus comprises a oneM2M device and the second apparatus comprises a non-oneM2M device [see para. 28, 78, 90; implementing CAPA in oneM2M and non-oneM2M architectures].

Regarding claim 14, Wang discloses wherein establishing the relationship comprises: generating and storing a resource comprising state information of the relationship [see para. 83; generating and storing a resource comprising state information of the connection].

Regarding claim 22, Wang discloses a computer readable storage medium comprising computer-executable instructions which, when executed by a processor, cause the processor to implement a service layer entity and cause the service layer entity to [see para. 116, 119, claim 1; a computer-readable storage medium comprising computer executable instructions which, when executed by a processor, cause the processor to implement a service layer entity (see Fig. 4-6, para. 4, 39-40, 89; context-aware and proximity-aware service layer connectivity management, CAPA) and cause the service layer entity to]: 
register a first apparatus [see Fig. 3, 5, para. 89; register IoT device 138 connected to the communication network (CAPA is implemented as a part of the IoT server to manage service layer connectivity among standalone IoT devices that register to the server); also see para. 50-52]; 
register a second apparatus [see Fig. 3, 5, para. 89; register IoT device 139 connected to the communication network (CAPA is implemented as a part of the IoT server to manage service layer connectivity among standalone IoT devices that register to the server); also see para. 50-52]; 
determine, based on metadata received from the first apparatus and metadata received from the second apparatus, a trigger condition is met to establish a relationship between the first apparatus and the second apparatus [see para. 47-49; determine, based on proximity information received from IoT device 138 and proximity information received IoT device 139, if IoT device 138 and IoT device 139 are in proximity but have no direct link established, to trigger the establishment of direct link for IoT device 138 and IoT device 139]; 
establish, between the first apparatus and the second apparatus, the relationship corresponding to the trigger condition [see para. 48; establish the direct link between IoT device 138 and IoT device 139 if IoT device 138 and IoT device 139 are in proximity but have no direct link established]; and 
perform an action based on the relationship between the first apparatus and the second apparatus [see para. 48, 51; use Type-3 direct service layer communications with direct link based on if IoT device 138 and IoT device 139 are in proximity].

Regarding claim 23, Wang discloses wherein the instructions further cause the service layer entity to: initiate a request to configure parameters [see para. 48-49; initiate a request to configure parameters (context information)] in an underlying communications network that connects the first apparatus to the second apparatus [see Fig. 15A-B, para. 93; in communication network 12 that connects IoT device 138 and IoT device 139].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 15-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of (ISO/IEC JTC1 WG10 ET AL., “[JTC 1/WG10] Request for comments on the CD Text of ISO/IEC 30141, IoT Reference Architecture”, TP-2016-0333-REQUEST_COMMENTS_ON_ISO_IEC_30141_IOT_REFERENCE_ARCHITECTURE.ZIP, ONEM2M, vol. Technical Plenary, TP 8 November 2016 (2016-11-08), pages 1-73, XP084019406, hereinafter “ISO/IEC”).

Regarding claim 7, Wang discloses wherein the relationship is defined in a policy [see para. 51; the direct link is defined in a policy].
Wang does not explicitly disclose an “RM” policy.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 8, Wang discloses wherein the policy comprises a pre-provisioned resource in the apparatus [see para. 82-84; the policy comprises a pre-provisioned resource in IoT devices].
Wang does not explicitly disclose an “RM” policy.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 9, Wang discloses wherein the instructions further cause the service layer entity to: receive, from the first apparatus, a request message to create the Policy, wherein the request message comprises rules for managing relationships between the first apparatus and other apparatuses [see Fig. 5, step 151, para. 47; receive, from IoT device 138, a request message containing context information to request multiple connections with other IoT devices].
Wang does not explicitly disclose an “RM” policy.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 10, Wang discloses wherein the instructions further cause the service layer entity to: analyze data of requests sent by the first apparatus and the second apparatus to generate an context; determine the context meets a second trigger condition; and establish a second relationship between the first apparatus and the second apparatus, wherein the second relationship corresponds to the second trigger condition [see Fig. 10, steps 201-208, para. 67-70, 72; analyze data of requests sent by IoT device 138 and IoT device 139 to generate an updated context database; determine the updated context information trigger connection adjustment; and adjust existing connection between IoT device 138 and IoT device 139].
Wang does not explicitly disclose an “RM” context.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3] and RM context comprises location information [see section 6.3.2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy and RM context comprises location information”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 15, Wang discloses a method comprising: 
registering, at a service layer entity, a first apparatus [see Fig. 3, 5, para. 89; register IoT device 138 connected to the communication network (CAPA is implemented as a part of the IoT server to manage service layer connectivity among standalone IoT devices that register to the server); also see para. 50-52]; 
receiving first metadata from the first apparatus [see para. 47-49; receiving proximity information from IoT device 138]; 
registering a second apparatus [see Fig. 3, 5, para. 89; register IoT device 139 connected to the communication network (CAPA is implemented as a part of the IoT server to manage service layer connectivity among standalone IoT devices that register to the server); also see para. 50-52]; 
receiving second metadata from the second apparatus [see para. 47-49; receiving proximity information from IoT device 139]; 
determining, based on the first metadata and the second metadata, a trigger condition of a policy is met to establish a relationship between the first apparatus and the second apparatus [see para. 48, 51; determine, based on proximity information received from IoT device 138 and proximity information received IoT device 139, if IoT device 138 and IoT device 139 are in proximity but have no direct link established, to trigger the establishment of direct link for IoT device 138 and IoT device 139]; 
establish, between the first apparatus and the second apparatus, the relationship corresponding to the trigger condition [see para. 48; establish the direct link between IoT device 138 and IoT device 139 if IoT device 138 and IoT device 139 are in proximity but have no direct link established]; and 
perform an action based on the relationship between the first apparatus and the second apparatus [see para. 48, 51; use Type-3 direct service layer communications with direct link based on if IoT device 138 and IoT device 139 are in proximity], wherein the action is defined by the policy [see para. 51; the direct link is defined by the policy].
Wang does not explicitly disclose an “RM” policy.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 16, Wang discloses wherein the policy is implemented as a resource of the service layer entity [see para. 4, 38, 40; the policy is implemented as a resource of the service layer entity (CAPA)].
Wang does not explicitly disclose an “RM” policy.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 17, Wang discloses creating a resource of the service layer entity to store state information about the relationship [see para. 82-83; creating a <connection> resource of the service layer entity to store state information (creation, adjustment, cancellation) about the connection]; determining an updated context between the first apparatus and the second apparatus; and modifying the stored state information based on the updated context [see Fig. 10, steps 205, 208, para. 70, 72; determining an updated context information between IoT device 138 and IoT device 139; and adjust existing connection based on the updated context].
Wang does not explicitly disclose an “RM” context.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3] and RM context comprises location information [see section 6.3.2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy and RM context comprises location information”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 18, Wang discloses determining the updated context does not meet the trigger condition; and tearing-down the relationship based on the updated context not meeting the trigger condition [see para. 59-60; cancel the connection based on determining IoT device 138 and IoT device 139 are moving away from each other and out of proximity].
Wang does not explicitly disclose an “RM” context.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3] and RM context comprises location information [see section 6.3.2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy and RM context comprises location information”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 19, Wang discloses determining the updated context meets a second trigger condition to modify the relationship; and modifying the relationship based on the second trigger condition [see Fig. 10, steps 201-208, para. 67-70, 72; analyze data of requests sent by IoT device 138 and IoT device 139 to generate an updated context database; determine the updated context information trigger connection adjustment; and adjust existing connection between IoT device 138 and IoT device 139].
Wang does not explicitly disclose an “RM” context.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3] and RM context comprises location information [see section 6.3.2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy and RM context comprises location information”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 20, Wang discloses based on the relationship, sending a request to trigger the first apparatus to enroll with a service provider [see para. 70-76; based on the connection, sending a request to trigger the IoT device to make connection adjustment].

Regarding claim 21, Wang discloses based on the relationship, initiating a request on behalf of the first apparatus to CREATE, RETRIEVE, UPDATE, or DELETE one or more resources hosted on the service layer entity [see Fig. 14, para. 82, 85, 89; sending a connection creation request, connection adjustment, or connection cancellation].

Regarding claim 24, Wang discloses wherein the context comprises one or more of: interface definition; state of one or more resources; location information [see para. 39, 40, 47, 82-83].
Wang does not explicitly disclose an “RM” context.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3] and RM context comprises location information [see section 6.3.2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy and RM context comprises location information”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Regarding claim 25, Wang discloses wherein a type of the relationship and the trigger condition are defined in one or more policies [see para. 51; Type-3 direct service layer communication with direct link and the trigger condition are defined in a policy].
Wang does not explicitly disclose an “RM” policy.
However, ISO/IEC teaches an RM policy [see sections 8.1-8.3].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an RM policy”, as taught by ISO/IEC, into the system of Wang so that it would create standards for both the objects that inhabit the model and their relationships to one another and allow the comparison of different entities [see ISO/IEC, section 8.1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong et al. (US 2018/0167761 A1) – see Fig. 3-7, para. 6-7, claim 1, discloses a M2M gateway configured with a service capability layer (SCL) that improves the operation of an M2M network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469